Title: John Quincy Adams to Abigail Adams 2d, 29 August 1785
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      N:8
      August 29th. 1785 Boston
     
     I came into Boston this morning, and shall probably spend the week here, in order to pay all my visits, and see all those persons, that it will be necessary to show myself to. Stopping at Milton, I was very much surprized, when Mrs. Warren inform’d me, that Mr. Otis shut up last Saturday Evening: had the news come from any other Person, I should not at that time have believ’d it, for I was introduced to him, Saturday on the exchange, and dined at Uncle Smith’s, in Company with him and his family. But it was as I have been told to day in town, a Circumstance, which happened in the afternoon, that obliged him finally to Close. Uncle, and Aunt Smith, and their family, are as you may well suppose, very much affected by this Event, which I imagine, was unexpected, even to them. There is a visible dejection in their Countenances, and I heartily sympathize with them. I saw Harry pass in the Street to day. Nobody I believe feels the misfortune, more than he does. I Dined to day at Mr. Breck’s, in Company with Mr. Toscan, Mr. Tom Appleton, the brother of the gentleman now in England, Mr. Chaumont, Mr. L. Austin, and his brother, and two other french gentleman; and a Mrs. Shepherd, an English Lady; (I must beg her pardon, and your’s for not introducing her first.) She is about twenty five I imagine, very fair, well shaped, and the only objection I have to her, is that she has what I call Italian eyes. I don’t know whether you will understand me, without an explanation. I mean no defect, but something very piercing, and rather harsh, that I have most commonly observed in the eyes of the Italians I have been acquainted with, there is something disagreeable to me, in it, and if I am whimsical, I must claim indulgence. Mr. Appleton I suppose you know at least as much of as I do: so I say nothing of him. It Rain’d in the afternoon, so that most of the Company stayd. The sight of cards drove me off early in the evening, for of late I have a great aversion for them, and should be perfectly contented never to touch another: pack. I spent the Evening at Dr. Welch’s. Uncle Smith and his family were there; all in very low spirits, which you will easily account for.
     
     
      August 30th. Tuesday
     
     The Supreme Judicial Court, met to day: I went and heard the Chief Justice, deliver the Charge to the grand Jury. I never heard either Lord Mansfield, Lord Thurlow, or Lord Loughborough (and I have heard them all,) speak with more dignity: they never spoke upon a more important subject; for it was almost entirely upon the Education of youth. I was very sorry to hear him Complain, that many towns in the State have neglected to maintain the public Schools: and I sincerely hope, what he said may be productive of good effects. Mr. Thatcher afterwards was called upon for a prayer, and made, one, extempore, very well adapted to the occasion. Mr. Dana for the first time fill’d one of the judge’s Seats.
     
     
      Cambridge
      9 at night
     
     I came here this afternoon, and shall return to morrow. You have heard doubtless of the Bridge, they are building over Charlestown ferry: it was a great undertaking; and is carried on with a vast deal of Spirit. It was not begun till the latter end of May, and will be about half finished before the Winter comes on. If the Ice does not destroy it, (and I am told every possible Caution has been used to protect it) by the middle of next Summer it will be compleated; and if it stands, it will be a great saving in the End to the public, and will turn out, vastly to the advantage of the undertakers. Charles is very much pleased with his situation here: and comes on well with his Studies. His Class is one of the most numerous of any that have entered.
     
     
      Boston August 31. Wednesday
     
     Mr. Chaumont went to Cambridge this morning, and saw the Library and the museum, belonging to the University. I waited upon President Willard and deliver’d your Father’s Letter. Upon the account I gave him of myself, he s and upon my telling him I intended to wait till the next Commencement, he advised me rather to enter in the spring, so that I might have the benifit of two lectures upon natural Philosophy. So it is now decided that I am to go and spend some months at Mr. Shaws, though I do not expect to get there finally before the beginning of October. I return’d here with Mr. Chaumont, and as I was standing in the Street before the door of the Post Office with Mr. Tyler, a letter was handed to me from it; my hopes were immediately raised, I broke the seal, and found a very polite Letter from Mr. King, enclosing your N:3. June 13th. from the Bath Hôtel. I never received but one Letter that gave me more Pleasure, and that was about 14 months ago from my friend Murray. You begin with a Caution which I am sorry to have given Cause for, but for which I sincerely thank you. It is a great Consolation, when we are Sensible of having failed, to have friends, who can kindly reprove us. Let me request you my Sister, that you will continue to be my monitor when I may fall into other errors, and I am sure that will correct me if any thing can. Your N:2 I wait impatiently for. I hear not a word of Mr. Williamos, though you was mistaken? misinform’d as to there being no packet to sail in June from France, for she is arrived at New York after a passage of 52 days from l’Orient. What this second change, in the place of departure, is owing to I cannot imagine. Not to the influence of Mr. W. I believe.—I am very sorry to find you are not more pleased with your present Situation, than you was when at Auteuil: but I hope, you will, be more pleased after a Residence of some time: the first months are most commonly disagreeable, in a new place; because a person has not had time to form a society sufficient to pass pleasantly the leisure hours: but a number of Circumstances combine, to make your acquaintance more extensive than it was in France, and I dare say, by this time you relish your Situation much better, than you did the former. I am sufficiently sensible of your partiality for me, readily to believe, that you in some measure miss me. Had I consulted my present feelings, I certainly could not have been induced to leave you; but there is no necessity for me to inform you, of my motives; you know them and approved of the measure, as being the most advantageous for myself, that I could take. Was I now placed in the Situation I was in six months ago; although I might be still more sensible than I was, then, how much I should suffer, by a seperation from the best of Parents, and of Sisters, yet should I again follow the same course that I have pursued. My preferring to return home, has surprized a number of my young acquaintance here; much more than it would probably, if they had seen as much of Europe as I have. As for the diversions, and the splendor of those Countries, I have not bestow’d so much as one regret upon them: and if I ever do it will be because I shall be at a loss, what to do, and I am not afraid of that ever being the Case.—Do not think my Sister, that any thing coming from you, can ever be by me considered as ridiculous or trifling; I have been in my former Letters often so minute, that I was afraid it would be tiresome; but I now hope otherwise, and am certain it cannot be so, if I judge of your feelings from my own.—I have seen in the London Papers some Specimens of british (or rather refugee) politeness; but all those paragraphs are like certain fowling pieces, which instead of wounding the game they are pointed as at, as Mc:Fingal says,
     
      Bear wide, and kick their owners over.
     
     I am not afraid of seeing any thing of the kind, directed against any of you, that will give me a minutes pain. The most ineffable contempt is the only Sentiment, they will ever raise in my breast. I want very much to hear how you went through the Ceremony of the presentation; with proper dignity and assurance, I dare say: but what I want are the minutiae. What will the King say, what the Queen &c., &c., &c. I suppose some trite, common place, things, which will be ennobled by coming from those who are the fountains of honour and dignity. The mighty of the Earth, seem to be conscious of their inferiority to the rest of the world; and therefore they chuse to envelope themselves in all the majesty of obscurity. Perhaps had I gone with you, I might also have enjoy’d the felicity of a presentation to his Majesty; but it cannot be and I must endeavour to bear my misfortune as firmly as possible.—I am glad to find you have engaged an house in so fine a Situation as Grosvenor Square, and I hope, that before now you are finally settled in it. And I am very glad to hear, that you will have the Dutch furniture. By the bye; perhaps Madam Dumas, will send my watch by that opportunity to you; if she does you can send it by Charles Storer to me, for the one I have does not go so well as I wish. If it should not be sent to you before this reaches, I wish you would send for it by the first good opportunity, and you will, I suppose find some body, that will take charge of it, for me; I little thought of such a seperation from it, when I left it at the Hague.—I have read in several of the London Papers that the Earl of Effingham, was to come here as Minister from that Court: you do not mention any thing upon that Subject in your Letter; but by the visit you had from the Countess I suppose the Intentions of the Court are really in that Case, as the Papers represent them. Mr. Temple has been expected as Consul, at New York, these four months. I expected to have found him there on my arrival; Many Persons have enquired of me, whether he had sailed, and many here seem to doubt of his appointment: I have not been able to give any information on the Subject; and your Letter does not say a word concerning him. His Daughter, the great Toast of this town, is generally supposed to be about preparing a Treaty of alliance with Mr. Tom Winthrop: and it is said the Preliminaries are agreed on by all the parties interested. I have waited on the Governor, but have not yet had the good fortune of seeing Miss Temple.—There is a passage in your Letter which puzzles me very much: I cannot imagine what Character it is you allude to, and whose baseness has drawn a few misanthropic reflections from your pen. I read the passage of your Letter to Mr. Tyler, and ask’d him if he could explain it in any manner; he thinks you must mean the husband of a Lady who is said to resemble you so much; he that was at Auteuil the day I left you: he tells me there is a story, very much to his disadvantage, and supposes you was inform’d of it after I came away: I was exceedingly surprised at this, and I cannot believe there is any truth in it. In one of my former Letters you will see an account of my reception in Consequence of a Letter from that person; but I did not tell you that he was enquired after by all the family, with as much apparent affection, as if he had been an own son, and Brother. And is it reasonable to suppose, that the parents and the Sister of an injured Lady, would show such a degree of fondness for the person who is supposed to have done her the harm: from the time I left you to this day I have never had Reason, to form one Suspicion against his Character, and I have often consider’d myself under obligations to him, as the Letters he gave me, have made me acquainted with a number of agreeable persons; and if he is the person you mean to speak of, I sincerely hope, you are mistaken as to his Character. I ask’d Mr. Tyler if he had written you this anecdote he told me of, and he says no: perhaps after all you was speaking of some other Character. I wish you would in your first Letter to me, after the reception of this, write me, how the matter is.—— I think with you, it was paying you but a poor Compliment, to find so great a Resemblance between you and me. But there are certain features, which I suppose every family have peculiar to themselves, and consequently a person of Mr. West’s profession, who is obliged to study physiognomy, may perceive a likeness, which a man in any other, would not think of.—I perceive, that I have run on these six pages in replying to your Letter, and I am very glad you have at length furnished me with subjects to write on; for I was quite ashamed to have nothing to say but what related to myself. But now I will again proceed in my narrative. I dined to day at Mr. Storer’s in Company with Uncle Smith’s family and Mr. Green’s. There was nobody present, that you are not acquainted with, so that there is no necessity of my giving you my Opinion, concerning any person there. This afternoon I paid a visit to Mr. Cushing the lieutenant Governor, but he was not, chéz lui. Drank tea at Mr. Appleton’s, though I did not see him. Charlotte, has been for a long time in ill health, and is supposed to be in a Consumption. She is pretty, but I think not equal at present to her Sister Betsey; I am thought here, some what peculiar in my taste: Ideas of Beauty are often local; and it is probable I have in Europe, corrupted mine. This Lady is not considered as extraordinary here; and I have been much less struck by several, whose Reputations, for personal Charms, are much higher. Her shape has been form’d by Nature such as the Ladies in Europe, take so much pains to acquire; like a Wasp, as your Mamma used to say. Her manners are very easy, and she is properly sociable. I have seen very few young Ladies since my arrival, whose first sight has been so pleasing to me: and now my dear Sister, I must bid you good night, for I have written so much to day, that I have fairly tired myself out, and I am afraid you too. But I will make no apology lest it should induce you to shorten your Letters.
     
     
      Thursday September 1st
     
     We went to the forenoon ball at Concert hall. There were very few Gentlemen there, but I should have supposed, every young Lady, in the town. At any rate there was more than an hundred, high and low, short and tall, plain and pretty, all in a jumble. Dined at Mr. Cushing’s. The Company was not large. There were two young Ladies present, but I had no Conversation with them, and I do not know their names, though I believe they are nieces to Mr. Cushing. I have been paying as many visits as I possibly could all this week, for visits, I am obliged to pay; and not a few, I hope however by Saturday, to have nearly finished with Boston.
     
     
      Friday 2d
     
     Mr. Chaumont, was obliged to leave town to day, having made but a very short stay here. He went in the afternoon, and I went as far as Roxbury with him. He is pleased with his Reception in Boston, as every foreigner must be, and proposes returning and spending some weeks here in the Course of the Winter or of the next Spring. The forenoon was very rainy so that I have not been into any Company to day. I spent the Evening with Dr. Tufts and Uncle Cranch. Aunt Tufts has been very ill, of late, and her life was despaired of; but she is now in a fair way of Recovering: her Son, I have not yet seen, though he has been in Boston all this week: this will not surprise you.
     
     
      Saturday 3d.
      Braintree
     
     I left Town this morning at about 11 o’clock, and dined at Genl. Warren’s. Mrs. Warren, went to Boston This forenoon, with Charles, who sails in the beginning of the Week, for Cadiz, from whence he proposes to go and join his brother at Lisbon. But I fear greatly he will never get there: I have but little hopes of ever seeing him again: though I sincerely wish I may be mistaken. The Genl. with the three other Sons, dined at home. He talks of selling that place, and returning to Plymouth. I have been told he has lately been offered 2000£ for the house, and farm, at Milton, but he will not take less than 2500. But the Price of Lands has fallen of late, and will it is supposed fall still more, so that it is doubted whether any body, will come to his price. I drank tea at Uncle Adams’s, and found them all well. I did not get here till near 7 o’clock. It took me the whole day to Come from Boston here.
     
     
      Tuesday 6th.
      Cambridge
     
     Sunday, and yesterday I spent at Braintree. This morning, aunt Cranch and I set out together for Haverhill. We dined in Boston, and as the Wind was pretty high, aunt was not fond of crossing the ferry, so we took the round about way, and made it so late before we got here, that we thought best not to proceed any further, this Evening, and we are now at Mr. Gannett’s, whom I suppose you know. I found in Boston to day, Letters from you, and our dear Parents. I miss very much your N.2. without which I cannot but lose entirely the thread of your Relation; I wonder Mr. Williamos to whom you say you sent it, did not forward it by the last French Packet, if as I shrewdly suspect, he did not come himself. But I will wait with patience, and in the mean time reply to your N.4.—I am not at all surprised at your preferring the French Stage to the English; Every person of taste and delicacy, cannot I think avoid it, unless blinded by national prejudice, and I have met with English men, and there are Writers, who are sufficiently candid to acknowledge the Superiority of their neighbours in that respect. Tancred is a very tragical Story. I admired the original tale, when I read it, in Gil Blas, from whence Thomson took it. But I know not for what Reason, I never admired this authors Dramatic pieces; the Representation may give them more interest, than we should suppose they have, when we only read them. As they inculcate Virtue and Morality they have great merit, and it must be remembered they are the productions of an Author who never wrote
     
      One line which dying he might wish to blot.
     
     Wednesday the 22d June say you, Pappa went to dine with Mr.—. Perhaps you intended I should fill up the name; but it is not a matter of very great importance. Your account of the presentation, was exactly such as I wish’d for; it is sufficiently minute to make me attend you in my imagination, through every step, from the morning till the joyful instant when you went into your Coach, to return home; for if I am not mistaken that was the most pleasing Circumstance that you met with in the Course of the day. That the whole Ceremony, as all those of Courts are, was beyond measure Ridiculous, is as true, as that it was absolutely Ridiculous Necessary for you to go through it. Was Heraclitus himself present at such assemblies, he could not, I believe, refrain from laughing. I think that since they are obliged to go through this Drudgery so often, they might make the matter still more Systematical, and never say but one thing which they might repeat upon every occasion, and to every body. But mankind can be brought by constant use, to relish almost every thing, and perhaps these very levees to which we should consider it as a misfortune to be subjected, are an enjoyment to those, who have been bred to them. The different speeches of the Royal personages, were such as I expected. Why her Majesty should be confused I cannot imagine, but there seems to be some meaning, in what she said, though by the Way, you seem in your answer to have hit exactly the Court Style; a Compliment, though at the expence of your real opinion. And I own you could not with propriety have given the preference to your own Country upon that Occasion. You will I suppose often attend the drawing Room, and although I suppose it will never be agreeable, to you, yet I imagine, it will never give you so much uneasiness again, as it did the first Time.
     It was certainly very impolite in the Gentleman, whoever he was, that suffered a Servant to say he was at home: and I think the apology very proper. I think That custom of being absent when you please, is the best invention possible, both to avoid importunate visits, and to dispatch those that are necessary; and I think it a pity the King, cannot have the priviledge, of being out too.
     They have been very civil with Respect to your furniture; but you have not said any thing about the Wine, which you mentioned in your last: I want to know, how that matter ended. Your next I suppose will be from Grosvenor Square, and I hope you will be then finally settled. I shall expect quite a minute detail of matters, and conceive great hopes for the future from your former punctuality. Charles Storer is shortly expected, and I shall doubtless have a fine packet by him. Aunt Cranch had from Mamma a particular account of your presentation; so that we do not want for information on that Subject.
     
     Haverhill Wednesday 7th
     We intended when we left Braintree, to lodge at Lincoln, last Night, and come here to day. But as We did not come further than Cambridge, yesterday, we determined, to wait till we return’d before we went to Lincoln. We came by the shortest Road; dined at Andover at Mr. French’s. He was not at home. We got here some time before Sunset; and found all our Friends well. Tommy was at his Studies, when we got here. So my Uncle took me, to the Chamber, where he was, and said, Here’s somebody wants to see you; we stood two or three minutes without saying a word, either of us. At last Mr. Shaw ask’d Tommy, don’t you know this person. I believe I do says Tom, I guess tis brother John: so you see I could not remain long incog. Mr. Thaxter of Course knew me; You know it is said he is courting. Fame seems now pretty obstinate, and rather increases than otherwise. He is there every day, and was proceeding that way, when we met him in the Street. A propos, since I am talking of courting; you know Cousin B.K. is or is not going to be married near here; the problem is as great as ever.—Miss Hazen is still here. Her person answers all the expectations, which had been raised by the descriptions of yourself, and my friend at Lisbon. I will wait till I be more acquainted with her, before I give you my opinion of her Character. Yours as ever
     
      J. Q. Adams
     
    